UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 7, 2007 ENTERTAINMENT DISTRIBUTION COMPANY, INC. (Exact name of registrant as specified in its charter) DELAWARE 0-15761 98-0085742 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 825 8th Avenue, 23rd Floor New York, New York 10019 (Address of Principal Executive Offices) (212) 333-8400 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On August 7, 2007, the management of Entertainment Distribution Company, Inc. (the “Company”) hosted a conference call to discuss the Company's financial condition and results of operations for the quarterly period ended June 30, 2006. This conference call was webcast and was broadly accessible over the Company's website at www.edcllc.com. A written transcript of this conference call is attached hereto as Exhibit 99.1. Item9.01 Financial Statements, Pro Forma Financial Information and Exhibits. (d) Exhibits. 99.1Transcript of August 7, 2007 conference call. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENTERTAINMENT DISTRIBUTION COMPANY, INC. Date: August 10, 2007 By: /s/Jordan M. Copland Jordan M. Copland Executive Vice President and Chief Financial Officer
